        Case 2:19-cv-02484-EFB Document 10 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN B. AUGUSTINE,                                No. 2:19-cv-2484-EFB P
12                        Petitioner,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                        Respondent.
17

18          Petitioner, proceeding pro se, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

19   He has filed an application to proceed in forma pauperis (ECF No. 9) which, viewed in

20   conjunction with his prisoner trust fund account statement (ECF No. 5), makes the proper

21   showing and is granted. The petition (ECF No. 1), however, does not state a cognizable federal

22   habeas claim and, for the reasons stated below, will be dismissed with leave to amend.

23          I.      Legal Standards

24          The court must dismiss a habeas petition or portion thereof if the prisoner raises claims

25   that are legally “frivolous or malicious” or fail to state a basis on which habeas relief may be

26   granted. 28 U.S.C. § 1915A(b)(1),(2). The court must dismiss a habeas petition “[i]f it plainly

27   appears from the petition and any attached exhibits that the petitioner is not entitled to relief[.]”

28   Rule 4, Rules Governing Section 2254 Cases.
                                                         1
        Case 2:19-cv-02484-EFB Document 10 Filed 04/23/20 Page 2 of 2

 1          II.     Analysis
 2          The court has reviewed the petition and cannot discern the nature of petitioner’s claims.
 3   As an initial matter, petitioner’s handwriting is extremely difficult to parse and the reader
 4   struggles to discern the content of each written line. Additionally, the petition adheres to no
 5   obvious organizational structure. At more than one hundred pages, the petition meanders,
 6   interspersing claims about denial of counsel (ECF No. 1 at 4) with claims regarding denial of
 7   appropriate medical care while incarcerated (id. at 10). Various pages of contextless medical
 8   documents are included. Id. at 21-30. In short, petitioner has not plead his claims in an
 9   intelligible way such that the court, or a future respondent, could reasonably be expected to grasp
10   and evaluate them. See Mayle v. Felix, 545 U.S. 644, 655-56 (2005) (noting that Rule 2(c)
11   demands that habeas petitioners plead their claims with particularity so that district courts can
12   determine whether the state should be ordered to show cause why the writ should not be granted
13   or whether the petition should be summarily dismissed without ordering a responsive pleading).
14   Accordingly, the petition is dismissed with leave to amend in order to afford petitioner an
15   opportunity to correct these deficiencies.
16          III.    Conclusion
17          Accordingly, it is ORDERED that:
18          1. Petitioner’s application to proceed in forma pauperis (ECF No. 9) is GRANTED; and
19          2. The petition (ECF No. 1) is dismissed with leave to file an amended petition within 30
20   days from the date of service of this order. The amended petition must bear the docket number
21   assigned to this case and be titled “Amended Petition.” Failure to comply with this order may
22   result in a recommendation that this action be dismissed for failure to state a claim and/or
23   failure to prosecute.
24   DATED: April 23, 2020.
25

26

27

28
                                                        2
